Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments to claims 1, 5 and 16 filed November 17, 2020 have been considered and are persuasive.  Claims 1 to 10, 12 and 16 are pending and allowed.  Claims 11 and 13 to 15 are cancelled.  The drawings filed July 24, 2019 are acceptable.
Claim 1 is allowed because the prior art individual or taken as a whole does not teach that the concave portion of the light shielding housing has the wall surface extending from the upper end of the opening portion toward the rear of the vehicle and facing downward, and the wall surface is the inclined surface directed downward toward the rear of the vehicle in combination with all other features as claimed in claim 1.  Claims 2 to 4 and 6 to 9 depend on claim 1 and as such are also allowed.  Claim 5 is allowed because the prior art individual or taken as a whole does not teach that the gap between the first wall surface and the second wall surface in the vehicle width direction widens toward the rear of the vehicle, and the gap between the first wall surface and the second wall surface in the vehicle width direction widens downward in combination with all other features as claimed in claim 5.  Claims 10 and 12 depend on claim 5 and as such are also allowed.  Claim 16 is allowed because the prior art individual or taken as a whole does not teach that the concave portion of the light shielding housing has the wall surface extending from the upper end of the opening portion toward the rear of the vehicle and facing downward, and the wall surface is the inclined surface directed downward toward the rear of the vehicle in combination with all other features as claimed in claim 16.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would .




/Y M. Quach Lee/
Primary Examiner, Art Unit 2875